AN affidavit, made for the purpose of procuring a foreign attachment, was offered in evidence. There was annexed to the affidavit a certificate purporting to be sighed and sealed by A. B., stating that the affidavit had been sworn, in the city and state of New York, before said A. B., Commissioner in said state to take depositions, affidavits, &c., to be used or recorded in the state of Indiana, &c. Held, that without further proof, the affidavit was not admissible in evidence. Hagaman v. Stafford, 2 Blackf. 351. — Doughton v. Tillay, 4 id. 433. — Fellows v. Miller, ante, 231. See R. S. 1843, p. 200.